DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of HNF4A, SEQ ID NO: 14, mRNAs, liver fibrosis, and monocistronic in the reply filed on 12/18/20 is acknowledged.
Claim 78 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/20.
Newly added claim 78 is not directed to the elected species, fibrosis.  It is noted that the claim requires for the method of claim 1 to be “further defined” as a method of treating liver cirrhosis.  However, the specification does not utilize the language “further defined” and does not set forth what is required by the terminology “further defined”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Newly added claim 77 requires for the method to reduce at least one marker of liver fibrosis.  However, the specification does not disclose the instantly recited method wherein the method reduces at least one marker of liver fibrosis.  The specification does not describe the genus of markers that are required to be reduced.  The only mention of a fibrosis marker in the specification is ALT, which is not commensurate in scope with the newly added claim breadth of reducing any fibrosis marker.
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point 
There is no support for this claim limitation in the claimed priority documents.  Therefore, the effective filing date of the instant claims is considered, for purposes of prior art, to be 6/4/19, which is the filing date of the instant application.


Claims 1-6, 16-18, 69-72, 76, 77, and 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating liver fibrosis via delivery of one of the 6 mRNAs in Table 3, does not reasonably provide enablement for a method of treatment or prophylaxis of any liver disease via delivery of any RNA comprising a nucleic acid sequence that is at least 90% identical to instant SEQ ID NO: 169.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;

(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treatment or prophylaxis of any liver disease via delivery of any RNA comprising at least one coding sequence, wherein the coding sequence comprises a sequence that is at least 90% identical to instant SEQ ID NO: 169.
The specification demonstrates intravenous delivery of 6 different mRNAs (Table 3, page 95) with a result of reduced progression of carbon tetrachloride induced liver fibrosis compared to controls. HNF4A is not one of the sequences demonstrated by applicant to result in a decrease in liver fibrosis.
Even for the 6 mRNAs that are exemplified in the specification, the specification is not enabling for a method of prophylaxis or treatment of any possible liver disease via delivery of any one of the mRNAs alone.  
The specification does not draw an adequate nexus between delivery of any specific mRNA and the prophylaxis or treatment of any possible liver, which encompasses an enormous possible genus of liver diseases that have not been shown to be reliant upon the expression of HNF4A alone.
Ahn et al. (Inflamm Bowel Dis, 14, 7, 2008, 908-920) teach that pancreatic β cell-specific HNF4α-null mice exhibited impaired glucose-stimulated insulin secretion as well as human maturity-onset diabetes of the young 1 (MODY1), but did not develop diabetes. However, another line of β cell-specific HNF4α -null mice exhibited 
There is no guidance in the specification as filed that teaches how to deliver a mRNA encoding HNF4A in vivo and treat any possible liver disease.  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any liver disease encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any sequence encoding any HNF4A in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment or prophylaxis of any possible liver disease.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Response to Arguments
Applicant argues that since the specification demonstrates delivery of some RNA sequences IV in lipid nanoparticles with a resultant reduction in inflammation, a skilled worker would have recognized that RNA when delivered via LNP could provide treatment of liver inflammation.  
It is noted that the claims are not limited to treatment of liver inflammation, but rather treatment or prophylaxis of any possible liver disease.  Additionally, it appears that applicant is asserting the skilled worker would believe that delivery of any possible RNA would result in treatment of liver inflammation when delivered by LNP and any type of injection due to the 6 specific mRNAs of the specification.  The basis of this assertion is unclear because clearly one would not conclude that delivery of any possible RNA would necessarily and predictably have the same result as the 6 specific mRNAs of the specification.  
The specification demonstrates intravenous delivery of 6 different mRNAs (Table 3, page 95) with a result of reduced progression of carbon tetrachloride induced liver fibrosis compared to controls. HNF4A is not one of the sequences demonstrated by applicant to result in a decrease in liver fibrosis.  Importantly, the claims are not even limited to decreasing liver fibrosis, but rather treatment or prophylaxis of any possible liver disease.  

Applicant points to Yang et al. which teaches HNGFA mRNA delivery in LNP nanoparticles via injection into hepatocytes of murine fibrotic livers with a resultant attenuation of fibrosis without eliciting an immune response when delivered at 2mg/kg rather than 4mg/kg, which is not commensurate in scope with the instantly claimed method.  
The claims are directed to a broad method of treating or prophylaxis of any possible liver disease.  The results argued by applicant are not commensurate in scope with the recited method.  The cited reference is not enabling for a method of treating or prophylaxis of any possible liver disease via delivery of any RNA comprising at least one coding sequence, wherein the coding sequence comprising a nucleic acid sequence that is at least 90% identical to SEQ ID NO: 169.  The reference is not commensurate in scope with the mode of any type of injection, the treatment or prophylaxis of any liver disease, or the delivery of any sequence of the instant claimed breadth.
The claims are not limited to SEQ ID NO: 169 but rather any sequence of any length comprising SEQ ID NO: 169 or any sequence 90% identical; and the claims are not limited to delivery at 2mg/kg which demonstrated a lack of immune response.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 16-18, 69-72, 76, 77, and 79-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Inflamm Bowel Dis, 14, 7, 2008, 908-920), in view of Rhee et al. (The Journal of Biological Chemistry, 281, 21, 2006, 14683-14690), Tannoli et al. (Journal of Lipid Research, 45, 2004, 941-947), Filippo et al. (Journal of Hepatology, 2014, 61, 891-902), Fenton (Design, Synthesis, and Biological Evaluation of Diketopiperazine Based Ionizable Lipids for the In Vivo Delivery of Messenger RNA, June 2016, pages 1-104), Lint et al. (Expert Rev Vaccines, 14(2), 2015, 235-251), Rabinovich et al. ((2013) Cell Engineering with Synthetic Messenger RNA. In: Rabinovich P. (eds) Synthetic Messenger RNA and Cell Metabolism Modulation. Methods in Molecular Biology (Methods and Protocols), vol 969. Humana Press, Totowa, NJ), and Kariko et al. (Molecular Therapy, 2008, 16, 11, 1833-1840).
It is noted that the references are considered as enabled as the instant claims.
Ahn et al. teach that hepatocyte nuclear factor 4α (HNF4α; NR2A1) is an orphan member of the nuclear receptor superfamily expressed in liver and intestine. Ahn et al. teach that HNF4α expression is critical for liver function.
Ahn et al. teach that HNF4α, an orphan member of the nuclear receptor superfamily (NR2A1), is expressed in liver, kidney, small intestine, colon, and also to some degree in pancreas. To assess the function of HNF4α gene in adult liver, liver-
Pancreatic β cell-specific HNF4α-null mice exhibited impaired glucose-stimulated insulin secretion as well as human maturity-onset diabetes of the young 1 (MODY1), but did not develop diabetes. However, another line of β cell-specific HNF4α -null mice exhibited hyperinsulinemia and hypoglycemia (page 909).
Therefore, it would have been obvious to deliver an mRNA encoding HNF4α to treat hyperinsulinemia or hypoglycemia in subjects with HNF4α deficiency.
There would be a reasonable expectation in these subjects that delivery of HNF4α would result in enhanced liver function and treatment.
Rhee et al. teach an adenoviral vector encoding HNF4α.  The vector was generated by cloning an HNF4α cDNA into AdTrack-CMV.  Cells were harvested and RNA was isolated (pages 14684-14685).
Rhee et al. teaches that HNF4α activates the apoB promoter and that there is a 20-fold induction of apoB by HNF4α alone.
Tanoli et al. teaches that fatty liver is frequent in the apoB-defective form of familial hypobetalipoproteinemia (FHBL). In summary, because apoB-defective FHBL imparts heightened susceptibility to liver triglyceride accumulation, increasing IPAT and insulin resistance exert greater liver fat-increasing effects in FHBL.

Therefore, Tanoli et al. offers motivation to increase ApoB expression in a species of liver disease.  Given that Rhee et al. teaches that that HNF4α activates the apoB promoter and that there is a 20-fold induction of apoB by HNF4α alone, it would have been obvious to deliver a sequence encoding HNF4α to increase ApoB with an expectation of successful expression and therefore treatment.  Rhee et al. teaches an exemplary expression construct.
With regards to fibrosis, Filippo et al. teach that homozygous APOB mutations may lead to hepatic steatosis and fibrosis despite metabolic differences incongenital hypocholesterolemia (title).  Therefore, delivery of ApoB would be expected to decrease the fibrosis in these conditions.
Fenton teaches that thousands of human diseases could be treated by selectively increasing the intracellular concentration of specific proteins. The successful delivery of messenger RNA (mRNA) to target cells in the body could accomplish this goal, but serious limitations with its systemic delivery must still be overcome. Recently, lipid nanoparticles (LNPs) have shown promise for mRNA delivery in vivo, however, current leads are limited in terms of their efficacy, biodistribution, and toxicity. Here, we synthesize novel LNP delivery materials (i.e. ionizable lipids) that, when formulated into 
Therefore, it would have been obvious to deliver the sequence encoding HNF4A in the LNP delivery materials of Fenton with an expectation of enhanced delivery of the mRNA.
Fenton teaches that given the limited clinical translation of DNA, mRNA has recently gained much interest as a therapeutic cargo. Much like DNA, mRNA encodes for a specific protein, allowing for selective production of a therapeutic protein with the appropriate cell localization and post-translational modifications. Unlike DNA, however, mRNA need only access the cytoplasm of a cell to achieve therapeutic effect. Additionally, mRNA carries no risk of genomic integration, one of the many potential safety concerns surrounding the use of DNA. DNA and mRNA also present varying durations of therapeutic effect. Given these properties, there is great interest in developing mRNA based drugs, as having dose dependent control over protein expression could have profound impact in fields such as protein replacement therapy, vaccine development, and immune tolerization wherein the selective expression of proteins could treat disease (page 12).
Fenton teaches that LNPs are composed of cholesterol (aids in stability), a phospholipid (modifies bilayer structure), a polyethylene glycol (PEG) derivative (decreases aggregation and nonspecific uptake), and an ionizable lipid (complexes negatively charged RNA and enhances endosomal escape).
Fenton teaches intravenous injection of mRNA loaded LNP (page 26).

Lint et al. teach that to improve translation and immunogenicity of a mRNA vaccine, nuclear localization sequence was removed, codon usage was optimized, G/C content was optimized, and UTRs containing unwanted elements splice sites were removed (page 239).  Higher and longer expression was demonstrated.  These elements are considered to be a matter of routine optimization and well within the technical grasp of one of ordinary skill in the art.
Additionally, Rabinovich et al. teach that the majority of mRNA transcripts in the cytoplasm consist of monocistronic molecules that contain a 5’methylguanosine cap, a 5’untranslated region (UTR), a coding sequence starting at the first AUG codon, a 3’ UTR, and a polyadenylated (Poly (A)) tail (page 4).
Rabinovich et al. teach that here we describe techniques for cationic lipid-mediated delivery of RNA encoding reporter genes in a variety of in vitro cell lines and in vivo. We describe optimized formulations and transfection procedures that we have previously assessed by flow cytometry. RNA transfection demonstrates increased efficiency relative to DNA transfection in nondividing cells. Delivery of mRNA results in onset of expression within 1 h after transfection and a peak in expression 5–7 h after transfection. These results are consistent with our in vivo delivery results, techniques for which are shown as well. Longer duration and the higher mean levels of expression per cell that are ultimately obtained following DNA delivery con firm a continuing role for DNA gene delivery in clinical applications that require long term transient gene expression. RNA delivery is suitable for short-term transient gene expression due to its 
The claims are not directed to delivery of any specific sequence and the treatment of any specific disease.  The cited references are evidence of obviousness of species within the instant enormously broad genus; and evidence of the state of the art with regards to mRNA delivery.
The mRNA sequence of HNF4A was known and there was motivation to deliver it to treat a species of liver disease.  Selection of a specific coding sequence is considered to be a matter of design choice given that the sequence of HNGFA was known.  Applicant has not demonstrated any unexpected result for any of the instantly recited genus of sequences.
	Claim 77 does not set forth any specific method step, but rather an outcome that would necessarily be achieved by practicing the method steps. 
	It would have been obvious to incorporate pseudouridine into the mRNA because Kariko et al. teach that incorporation of pseudouridine into mRNA yields superior nonimmunogenic vector with increased translational capacity and biological stability (title).  One would reasonably expect that incorporation of pseudouridine into the mRNA encoding HNGFA would yield the benefits taught by Kariko et al.

Response to Arguments
Applicant argues that there is no argumentation as to how a skilled artisan would have selected a RNA having a coding sequence at least 90% identical to SEQ ID NO: 169.  It is noted that delivery of the full length mRNA necessarily comprises the instantly 
Applicant points to Yang et al. which teaches HNGFA mRNA delivery in LNP nanoparticles via injection into hepatocytes of murine fibrotic livers with a resultant attenuation of fibrosis without eliciting an immune response when delivered at 2mg/kg rather than 4mg/kg, which is not commensurate in scope with the instantly claimed method.  The surprising result referred to by applicant regarding lack of immune response is specific to a 2mg/kg delivery which is not claimed.
Applicant argues that the level of efficacy could not have been predicted.  The level of efficacy is not claimed.  The claims are directed to a broad method of treating or prophylaxis of any possible liver disease.  The results argued by applicant are not commensurate in scope with the recited method.  Species within the instant broad method are obvious and would have a reasonable expectation of success.  Any treatment or prophylaxis of any liver disease is not the unexpected result argued by applicant.
The claims are not limited to SEQ ID NO: 169 but rather any sequence of any length comprising SEQ ID NO: 169 or any sequence 90% identical; and the claims are not limited to delivery at 2mg/kg which demonstrated a lack of immune response.  There is motivation in the art to deliver full length mRNA of HNF4A in a lipid nanoparticle via direct injection with an expectation of some level of treatment on a species of liver disease.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635